173-/5-
                               ELECTRONIC RECORD




COA #      02-13-00367-CR                        OFFENSE:        19.03


           Gordon Ray Lewis v. The State of
STYLE:     Texas                                 COUNTY:         Hood

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    355th District Court


DATE: 12/18/14                   Publish: NO     TC CASE #:      CR12234




                        IN THE COURT OF CRIMINAL APPEALS



         Gordon Ray Lewis v. The State of
STYLE:   Texas                                        CCA#:
                                                                      173 -IS
    AFP£l/^l*/tJS                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /oMwiT                                       SIGNED:                           PC:_
JUDGE:    jcM CltsL^                                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD